                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION


David Raul Becerra,                    )      No.: 5:19-cv-01005-DOC-SHK
                                       )
             Plaintiff.                )      [PROPOSED] ORDER
                                       )      AWARDING EAJA FEES
             vs.                       )
                                       )
Andrew Saul,                           )
Commissioner of Social Security,       )
             Defendant.



      Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”), IT IS HEREBY
ORDERED that EAJA fees are awarded in the amount of $800.00, subject to the
terms of the Stipulation. IT IS ORDERED that EAJA fees are awarded to Plaintiff
in the amount of $800.00, subject to any federal debt owed by the Plaintiff. If the
Department of the Treasury determines that Plaintiff does not owe a federal debt, the
government shall cause the payment of fees be made directly to Eddy Pierre Pierre
and/or Pierre Pierre Law, P.C., pursuant to the Assignment executed by Plaintiff.
Any payments made shall be delivered to Plaintiff’s counsel.


                                           _______________________________
Dated: November 18, 2019                   Shashi H Kewalramani
                                           United States Magistrate Judge
